RUFFIN, Presiding Judge.
On July 16, 1999, T. Heyward Gignilliat appealed to the Chatham County Board of Equalization regarding the 1999 tax assessments for parcels of property he owns in Chatham County. Unhappy with the Board's ruling, Gignilliat appealed to the superior court, which found in his favor as to each parcel. Gignilliat thereafter moved for attorney fees pursuant to OCGA § 48-5-311(g)(4)(B)(ii). The trial court denied his motion, finding that this provision was not applicable because it only applies to assessments and proceedings commenced on or after January 1, 2000, and these cases commenced on or before July 16, 1999. Gignilliat appeals. For reasons that follow, we affirm.
Pursuant to OCGA § 48-5-311(g)(4)(B)(ii),
If the final determination of value on appeal is 80 percent or less of the valuation  *356 set by the county board of equalization as to commercial property, or 85 percent or less of the valuation set by the county board of equalization as to other property, the taxpayer, in addition to the interest provided for by this paragraph, shall recover costs of litigation and reasonable attorney's fees incurred in the action....
As noted by the trial court, this provision became effective on January 1, 2000, and it applies to all assessments and proceedings commenced on or after January 1, 2000.1 Gignilliat admits that these cases involve 1999 tax valuations, but argues that he is entitled to costs and attorney fees because the Board did not decide these cases **185 until March 3, 2000, and he timely appealed to the superior court. We disagree.
It is clear from the record that the property assessments were issued on June 23, 1999, and that Gignilliat appealed the assessments to the Board on July 16, 1999. The timing of the Board's decision thereafter is irrelevant. Because the assessments and proceedings commenced before January 1, 2000, OCGA § 48-5-311(g)(4)(B)(ii) is not applicable.2 Accordingly, we affirm the trial court's denial of Gignilliat's request for attorney fees.
Judgment affirmed.
SMITH, C.J., and MILLER, J., concur.

See Ga. L.1999, p. 1062, § 4.


See id.